DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to the amendment filed 8/10/2022. Claims 50-62 and 64-68 are pending. Claims 50-61 remain withdrawn as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Application Nos. 15/788,178 through 61/358,220, 61/379,194, 61/385,958, and 61/410,177, fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for claims 62 and 64-68 of this application.  It is noted that the claimed subject matter has been presented for the first time in this application and is not supported in the prior-filed applications.  For example, independent claim 62 recites the limitation of "a core component disposed between the upper endplate and the lower endplate wherein the core component is configured to rotate to adjust a relative angle between the upper endplate and the lower endplate."  The prior-filed applications lack any support for the claimed implant.  
Accordingly, the effective filing date for the claimed subject matter in the current application is 09/26/2019 and will be treated as such for examination purposes. 

Specification
The disclosure is objected to because of the following informalities:
The disclosure does not describe an implant as claimed in claims 62 and 64-68 that includes a core component configured to rotate to adjust a relative angle between the upper endplate and the lower endplate.  Additionally, the disclosure fails to disclose the upper endplate and the lower endplate extending in non-parallel manners in more than one configuration. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to illustarte a core component configured to rotate to adjust a relative angle between the upper endplate and the lower endplate as claimed (see claims 62).  Additionally, the drawings fail to illustrate the upper endplate and the lower endplate of the embodiment illustrated in Figs. 8A-8D as extending in non-parallel manners in more than one configuration. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62 and 64-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 62 includes the recitation of a core component disposed between the upper endplate and the lower endplate with respect to the transverse direction wherein the core component is configured to rotate to adjust a relative angle between the upper endplate and the lower endplate. It is first noted that the specification lacks any reference to a core component as part of the implant embodiment shown in Figs. 8A-8D. Page 13, lines 3-10 of the Specification disclose that an alignment means of the elected embodiment, shown in Figs. 8A-8D, is rotary spreader-activated. “A modified spreader or shaver can be inserted into a space formed in the proximal end wall of the unaligned device (see Fig. 8A illustrating the unaligned device).” Rotating the spreader causes relative anterior-posterior movement of the upper cage vis-à-vis the lower cage to enable alignment of the cages (see Figs. 8B and 8C which illustrating the aligned device).” Thereafter, locking plates can be inserted into bilateral, aligned, longitudinal recesses that extend across the interface of the aligned cages to provide inter-cage locking, e.g., snap-lock mechanism, as shown in Fig. 8d. Accordingly, claim 62 attempts to recite a component of a spreader or shaver as part of the surgical implant.  Claim 62 recites the spreader or shaver component as “core component.” The claim should be a combination claim if a component of the spreader or shaver is recited. Accordingly, the claims fails to particularly point out and distinctly claim the implant because it is unclear that the recited core component is actually a rotary spreader or shaver and not a structure making up the implant. The implant merely includes a gap in the front portion of the upper and lower plates that is configured to receive the spreader or shaver which is rotated to translate the plates such that the locking plates can be received within aligned grooves 89 and 104 (see Fig. 8A). In summary, the examiner maintains that the claimed “core component” is a throughhole between the upper endplate and the lower endplate – not a rotatably structure. Additionally, the alignment means of the implant of Figs. 8A-8D is a rotary spreader. It is not part of the implant. Once the rotary spreader moves the plates into alignment it is removed and a locking plate is snapped into groove 89. 
Claim 66 recites that “one or more” of the first configuration and the second configuration extend in a non-parallel manner in an anterior-posterior direction. The implant of Figs. 8A-8D includes a first configuration (see Fig. 8A) wherein the upper endplate and the lower endplate extend in a non-parallel manner in an anterior-posterior direction, and a second configuration (see Figs. 8B and 8C) wherein the upper endplate and the lower endplate extend in a parallel manner in an anterior-posterior direction. Accordingly, there is only one configuration wherein the upper endplate and the lower endplate extend in a non-parallel manner in an anterior-posterior direction. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 62, as best understood is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,801,639 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claim 62 of the application and claims 1-4 of the patent lies in the fact that the patent claim includes the recitation of more elements and is thus more specific.  Accordingly, the invention of claims 1-4 of the patent is in effect a “species” of the “generic” invention of claim 62 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 62 of the application is anticipated by claims 1-4 of the patent, it is not patentably distinct from claims 1-4 of the patent.

Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. In response to Applicant’s argument that the claimed core is equivalent to the rotatory spreader it is noted that the rotatory spreader is a tool that is inserted to translate the plates with respect to each other so that the locking plates can be inserted with the first groove and the second groove (89 and 104 illustrated in Fig. 8A). The “core” is not part of the implant.
In response to applicant’s argument that the throughhole runs from the proximal wall to about the distal wall, it is noted that the throughhole is not disclosed as passing through the distal wall. Fig. 8D clearly illusrtrates solid distal walls 83 and 99. 
In response to Applicant’s argument that the “Office action has failed to establish that the spreader is removed from the implant as opposed to, for instance, the shaft that it receives,” it is noted that the drawings do not illustrate the shaft as a separate component from the rotary spreader (see Figs. 8B and 8D). The Specification does not disclose that the rotary spreader is left within the implant and that the shaft of the rotary spreader is broken off. It appears applicant is attempting to add new matter to the application by claiming a never before recited “core” that is part of the implant and left in place after implantation. This new matter will not receive the priority filing date. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/               Primary Examiner, Art Unit 3773